Citation Nr: 0325433	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  02-08 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date of service connection for 
post-traumatic stress disorder (PTSD) earlier than August 9, 
1999.


REPRESENTATION

Appellant represented by:	John E. Howell, Attorney


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from January 1943 to November 
1945.

This appeal is from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  In October 1999, VA granted service 
connection for PTSD effective August 9, 1999.  In December 
1999, the veteran asserted entitlement to an earlier 
effective date of service connection, expressly stating that 
he was not disagreeing with the rating.  The RO denied the 
earlier effective date in March 2000.  A statement of the 
veteran in April 2000, liberally construed, was a notice of 
disagreement with the March 2000 denial of an earlier 
effective date.  The RO issued a statement of the case (SOC) 
in June 2002, and the veteran timely perfected the appeal.


FINDINGS OF FACT

1.  VA disallowed a claim for service connection for a 
nervous condition in August 1965, and the veteran was 
notified of this decision by letter dated September 3, 1965.

2.  The veteran did not initiate an appeal from the August 
1965 denial of service connection for a nervous condition 
during the year following September 3, 1965.

3.  On August 9, 1999, the RO received the veteran's first 
claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The August 1965 rating decision denying service 
connection for a nervous condition became final when the 
veteran did not initiate an appeal during the year following 
the date of the letter notifying him of the denial.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 
3.302(a) (2002)

2.  Applicable law does not authorize an effective date of 
service connection for PTSD earlier than August 9, 1999.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110(a) (West 2002); 
38 C.F.R. § 3.400, 3.400(b)(2), (q) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2001), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at issue.  
But see Paralyzed Veterans of America v. Sec'y, No. 02-7007 
(Fed. Cir. Sep. 22, 2003) (38 C.F.R. § 3.159(b)(1) is invalid 
because it imposes on claimants an arbitrary new deadline 
that does not represent a reasonable exercise of VA's 
authority).

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.150(a) (2003).  No specific forms are necessary to 
prosecute a claim for an earlier effective date.

VA must notify the veteran of evidence and information 
necessary to substantiate his/her claim and inform him/her 
which information and evidence, if any, he/she must provide 
VA and which information and evidence, if any, VA will 
attempt to obtain on his/her behalf.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In a letter of April 
2002, VA notified the veteran to submit any evidence to 
support his request for an earlier effective date for PTSD 
and informed him of what he must do and of what VA would do 
to obtain evidence, depending on the nature of the evidence.  
The letter specifically asks for any additional evidence to 
support the veteran's request for an earlier effective date 
for his post-traumatic stress disorder.  It also informs the 
veteran that it will help him get evidence to support his 
claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  Given the nature of a claim for an 
earlier effective date for service connection, materials not 
of record at the time of the claim for an earlier effective 
date cannot be necessary to substantiate the claim.  See 
Livesay v. Principi, 14 Vet. App. 324, 325-26 (2001) (Ivers, 
Judge, concurring) quoting Secretary's Supplemental Brief at 
13-15 in Holliday v. Principi, 14 Vet. App. 280 (2001).  
Likewise, the result of contemporaneous examination or 
medical opinion is inapposite to the nature of the claim.

VA must notify the veteran of a failure to obtain evidence 
from any source.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 
38 C.F.R. § 3.159(e) (2002).  There has been no such failure 
in this case.  


II.  Earlier Effective Date

The veteran, through counsel, essentially presents several 
arguments asserting entitlement to an earlier effective date 
for service connection for PTSD.  First, it has been alleged 
that the veteran had PTSD in service and the effective date 
should therefore be from the time of onset of PTSD.  Second, 
it is claimed that VA breached a duty to assist the veteran 
to obtain evidence pertinent to his claim for service 
connection for a nervous disorder of May 20, 1965, and this 
breach was a grave procedural error, which vitiates the 
finality of the August 1965 rating decision, rendering May 
20, 1965, the date of the claim for service connection for 
PTSD ultimately granted in October 1999.  Finally, the 
veteran argues that the 1965 claim is still pending because 
the veteran never received notice of the denial of service 
connection for a nervous disorder and never received notice 
of his appellate rights.  These arguments are without merit.

The law and regulations governing effective dates of awards 
of disability compensation are as follows:

Unless specifically provided otherwise in 
[chapter 51, title 38, United States 
Code], the effective date of an award 
based on an original claim, a claim 
reopened after final adjudication, or a 
claim for increase, of compensation . . . 
shall be fixed in accordance with the 
facts found, but shall not be earlier 
than the date of receipt of application 
therefor.

38 U.S.C.A. § 5110(a) (West 2002).

Except as otherwise provided, the 
effective date of an evaluation and award 
of pension, compensation or dependency 
and indemnity compensation based on an 
original claim, a claim reopened after 
final disallowance, or a claim for 
increase will be the date of receipt of 
the claim or the date entitlement arose, 
whichever is the later.

38 C.F.R. § 3.400 (2003).

Disability compensation-(i) Direct service connection 
(3.4(b)).  Day following separation from active service or 
date entitlement arose if claim is received within 1 year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(i) (2003).

Money may be paid from the Federal Treasury only in the 
manner expressly authorized by statute.  See Office of 
Personnel Mgmt. v. Richmond, 496 U.S. 414, 424 (1990).  

The veteran has claimed that PTSD had its onset in service 
and that the effective date should therefore be from the time 
of onset.  That or whether the veteran had PTSD or any other 
psychiatric illness in service is immaterial to the question 
of the correct effective date of service connection for PTSD, 
his argument of the facts notwithstanding.  However, the 
statute is clear in that an effective date will not be fixed 
earlier that the date of receipt of application therefor.  
The argument that the veteran had PTSD in service is 
inapposite to the claim for an earlier effective date based 
on the date of the claim.

The evidence demonstrated that the veteran did not file a 
claim for service connection for PTSD or any other 
psychiatric disorder within one year following separation 
from service.  Thus, even if it were undebatable that he had 
PTSD in service, the date of separation from service could 
not be the effective date of his entitlement to compensation 
under 38 C.F.R. § 3.400(b)(2).

The date of onset or diagnosis matters in assigning effective 
dates if the claim was filed within a year following 
separation from service, such that onset in service would 
permit an effective date earlier than the date of the claim, 
or if the onset was after the date of the claim, such that a 
date later than the date of the claim controlled as the 
"date entitlement arose."  38 C.F.R. § 3.400(b)(2)(i).  The 
veteran's assertion that the "date entitlement arose" 
language controls and compels an effective date from onset in 
service states the rule out of context, ignoring that the 
effective date, except for claims filed during the year after 
separation, is the date of the claim or the date entitlement 
arose, "whichever is later."  Id.  The language referring 
to the "date entitlement arose" must be read in context of 
the whole rule to prevent rendering superfluous the rule 
awarding service connection effective the date following 
separation if a claim is filed within a year of.  Id.  Put 
another way, any finding of service connection means, as a 
matter of law, the disability results from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2003).  The fact that 
additional law and regulation controls the effective date of 
entitlement to benefits demonstrates that onset in service 
alone does not control the effective date of entitlement to 
service connection.

In the alternative, the veteran concedes that the date of the 
claim giving rise to the grant of service connection for PTSD 
does control the effective date.  In accord with that 
argument, the veteran asserts that a claim of May 20, 1965, 
was the same claim for service connection ultimately granted 
as entitlement to service connection for PTSD, and that it 
remained pending or open until VA ultimately granted it in 
October 1999.  He acknowledges an adjudication in August 1965 
of a claim for service connection for a nervous disorder, but 
argues that the adjudication never became final because VA 
failed to assist the veteran to obtain evidence in support of 
his claim, failed to afford him a contemporaneous medical 
examination, and failed to review his claim sympathetically.  
He argues that these breaches of duty were "grave procedural 
errors," which vitiate the finality of the August 1965 
decision.  The veteran relies on the authority of a case 
overruled several months after his last brief in the instant 
appeal.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) 
overruled by Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 
2002).

There is no dispute that in 1965 VA had the duties to assist 
and afford the veteran an examination and to review his claim 
sympathetically as he asserts.  These breaches, however, are 
not grounds to vitiate the finality of the August 1965 rating 
decision denying service connection for a nervous condition.  
The veteran argues at length why these breaches of duty were 
grave procedural errors under the Hayre case.  In overruling 
Hayre, the Federal Circuit found that "grave procedural 
error," such as a breach of duty to assist the veteran when 
adjudicating the veteran's benefits claim does not vitiate 
the finality of an unappealed VA benefits decision, because 
"grave procedural error" is not among the legal grounds to 
overcome the finality of a prior decision.  318 F.3d at 1338-
39 citing 38 U.S.C.A. §§ 5108, 5109A, 7111.

The August 1965 rating decision denying service connection 
for a nervous condition became final when the veteran did not 
initiate an appeal during the year following the date of the 
letter notifying him of the denial.  38 U.S.C.A. § 7105(c) 
(West 2003); 38 C.F.R. §§ 3.160(d), 3.302 (2003); see also 
Suttman v. Brown, 5 Vet. App. 127, 135 (1993) (section 
7105(c) finality also subject to section 5108 exception).

The veteran assumes without expressly stating, that the claim 
denied in August 1965 and the claim granted in October 1999 
are the same claim.  If the October 1999 adjudication of the 
August 1999 claim was pursuant to the reopening of a 
previously and finally denied claim, see 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001) (the definition of 
new and material evidence effective in October 1999), then 
the effective date is the date of receipt of the claim to 
reopen the previously disallowed claim.  38 C.F.R. § 3.400(q) 
(2003).  If the August 1999 claim for service connection for 
PTSD was an original claim, the effective date of service 
connection is the date of the original claim.  38 C.F.R. 
§ 3.400(b)(2) (2003).  Whether the October 1999 rating 
decision granted an original or a reopened claim for service 
connection for PTSD is not dispositive of the effective date 
in this case.  Either way, the effective date will be the 
same, and the Board need not determine in this case whether 
the October 1999 rating decision adjudicated a reopened or an 
original claim for PTSD.

Finally, the veteran has claimed that he did not receive 
notice that his 1965 claim for nervous condition was denied, 
so that his claim is still pending.  Veteran's Notice of 
Disagreement at 9 ((July 27, 2001).  He also argues that he 
was not correctly advised of his appellate rights.  He states 
that the September 3, 1965, letter included the works "Encl: 
VA Form 21-4104."  His counsel admits that he has been 
advised that VA Form 21-4107 is the number of the form 
containing the advice to a claimant on his appellate rights.  
These points are offered as an alternate basis for the 
veteran's argument that his 1965 claim is still open and 
pending.  

The evidence in the claims folder shows that VA denied 
service connection for a nervous disorder by rating action of 
August 23, 1965.  The RO mailed a letter, dated September 3, 
1965, to the veteran advising him of the rating action and 
providing him with a VA Form 21-4107 (appellate rights and 
instructions).  The mailing address on the letter is 
identical to the address provided by the veteran on his 
application for compensation, received in May 1965.  The 
return address of a January 8, 1965, letter from the veteran 
contained a typographical error in the street name, " [redacted] 
[redacted]." instead of [redacted].  Everything 
else was the same as the address the veteran had previously 
reported.  This letter is not evidence that the veteran had 
moved or that VA administered mailing of the September 3, 
1965, in an irregular manner by addressing it to the address 
the veteran reported on his application for compensation.

The Board concludes that the presumption of regularity that 
attends the administrative functions of the Government is 
applicable and that it is presumed that the September 3, 
1965, notification letter and VA Form 21-4107 were properly 
mailed by the RO and properly delivered by the Postal 
Service.  The Court has defined a presumption of regularity 
to the effect that "[t]he presumption of regularity supports 
the official acts of public officers and, in the absence of 
clear evidence to the contrary, courts presume that they have 
properly discharged their official duties."  Clear evidence 
to the contrary is required to rebut the presumption of 
regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), 
(quoting United States v. Chemical Foundation, 272 U.S. 1, 
14-15 (1926)); see also Mindenhall v. Brown, 7 Vet. App. 271 
(1994) (applying the presumption of regularity to RO 
procedures).  In the absence of clear evidence to the 
contrary, it is presumed that VA properly notified the 
veteran of the August 23, 1965, rating decision with the 
September 3, 1965, letter and that he received the letter. 

There is no evidence that the mail was not physically 
received, and that it did not include the notice of appellate 
rights.  The file does not contain any returned mail relating 
to the September 3, 1965, notice letter.  In Mindenhall, 7 
Vet. App. 271 at 274, the Court stated that the veteran's 
statement that he did not receive notice of a rating 
decision, standing alone, was not the type of clear evidence 
to the contrary sufficient to rebut the presumption that 
notice mailed by VA was regularly received.

The veteran argues that the presumption of regularity is 
rebutted by his letter of January 8, 1966, wherein the 
veteran had written to the RO inquiring about his percentage 
rating.  It is argued that there is no logical reason why he 
would have written inquiring about his percentage rating if 
he had received the letter of September 3, 1965, or the 
original rating decision.

The veteran's January 8, 1966, letter is not clear evidence 
that the veteran did not receive the September 3, 1965, RO 
letter or of any other administrative irregularity on the 
part of VA.  On its face, the letter requests information.  
Therefore any other meaning imputed to it is inferred.  VA's 
September 3, 1965, letter did not report the percentage 
rating of the veteran's sole service-connected disability.  
The disability rating of the service-connected disability was 
not at issue in the August 1965 rating decision.  As a 
historical matter, in 1965 VA did not enclose copies of 
rating decisions with letters notifying claimants of the 
rating decisions.  Therefore the veteran's ignorance of the 
percentage rating of his sole service-connected disability, 
of which VA had last notified him in a letter of September 
1945, is not evidence, clear or otherwise, that he did not 
receive the September 3, 1965, VA letter and its enclosed 
notice of appellate rights.  Whereas the presumption that the 
veteran received notice of the August 1965 denial of service 
connection for a nervous condition is not rebutted, the 
finality of that denial is not tolled for failure to notify 
him of that decision.

The veteran filed a claim for service connection for 
alcoholism in February 1989.  VA informed him by letter of 
March 23, 1989, that the claim had been denied and he had 
been notified of the denial by letter of September 3, 1965.  
The March 1989 letter also informed him that the September 
1965 letter also notified him of the denial of service 
connection for a nervous disorder.  The March 1989 letter 
notified him that he must submit new and material evidence to 
reopen his claim.  The RO enclosed notice of his right to 
appeal the requirement to submit new and material evidence.  
There can be no claim for service connection for PTSD pending 
since February 1989, because he did not claim entitlement to 
service connection for PTSD in February 1989, and because if 
the March 1989 letter was an adjudication, he did not appeal 
it and it became final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.160(d); 38 C.F.R. § 20.302(b) (2003).

In this case, no exception to the general rule of effective 
dates in compensation claims applies.  The date of the claim 
for service connection for PTSD controls the effective date 
of the award of service connection.  38 C.F.R. § 3.400.  The 
statement received August 9, 1999, was the informal claim for 
service connection for PTSD, 38 C.F.R. § 3.155 (2003).  The 
correct effective date of service connection for PTSD is 
August 9, 1999.

As a final note, it is significant that the veteran does not 
claim there was clear and unmistakable error in any past 
adjudication such that evidence of record at the time of the 
past adjudication is material to the effective date of the 
claim.  See 38 C.F.R. § 3.105(a) (2003); Russell v. Principi, 
3 Vet. App. 310, 314 (1992) (finding of CUE in past 
determination must be based on law then in effect and 
evidence then of record).  Not only does he not make an 
explicit claim of clear and unmistakable error, he 
distinguishes his theory of entitlement from an earlier 
effective date from entitlement based on CUE.  Veteran's 
Brief, at 12, note 4 (Oct 15, 2002).

ORDER

An effective date of entitlement to service connection for 
PTSD earlier than August 9, 1999, is denied.


REMAND

In March 2003 the veteran filed at the St. Petersburg, 
Florida, RO a notice of disagreement with a November 2002 
denial of a claim for service connection for a stomach 
condition.  The RO has not issued the statement of the case 
to which he is entitled.  38 U.S.C.A. § 7105 (West 2002); 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Review the claim for service connection 
for a stomach condition, 38 C.F.R. 
§ 19.26 (2003), insure complete 
compliance with the VCAA, 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002) , 
38 C.F.R. § 3.159 (2003), and issue an 
SOC, 38 C.F.R. §§ 19.29, 19.30 (2002); 
Manlincon v. West, 12 Vet. App. 238 
(1999).  NOTE: the decision on this claim 
may not be announced in an SSOC.  
38 C.F.R. § 19.31(a) (2002).

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if the veteran perfects the appeal and if 
otherwise appropriate.  The appellant need take no further 
action until he is further informed.  The purpose of this 
REMAND is to obtain additional information and to afford due 
process.  No inference should be drawn regarding the final 
disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



